—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Fitzmaurice, J.), dated June 16, 1998, which, upon a fact-finding order of the same court, dated May 1, 1998, made after a hearing, finding that he had committed an act which, if committed by an adult, would have constituted the crimes of robbery in the first degree and attempted robbery in the first degree, adjudged him to be a juvenile delinquent and placed him in the custody of the Office of Children and Family Services for 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the Presentment Agency (see, Matter of David H., 69 NY2d 792), we find that it was legally sufficient to prove beyond a reasonable doubt that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the first degree and attempted robbery in the first degree (see, Penal Law §§ 110.00, 160.15 [3]).
The appellant’s remaining contentions are without merit. Ritter, J. P., McGinity, H. Miller and Feuerstein, JJ., concur.